Citation Nr: 1421418	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for service-connected lumbosacral spine degenerative changes for the period from October 1, 1998, through October 12, 2006, and a rating greater than 20 percent from October 13, 2006.  

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected degenerative changes of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.F.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2008 (increased rating claim) and April 2009 (service connection claim) by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran's claims file is now under the jurisdiction of the RO in Albuquerque, New Mexico.  

Procedurally, in a March 2008 decision the Board granted service connection for degenerative changes of the lumbosacral spine.  The RO effectuated this grant of service connection in a May 2008 rating decision, assigning a 10 percent disability rating effective October 1, 1998, and a 20 percent rating from October 13, 2006.  The appellant perfected an appeal of the assigned ratings.  

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board remanded the claims in March 2013, so that additional development of the evidence could be undertaken.  As part of the remand, the Veteran was to be afforded a VA spine examination concerning his two instant claims.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  The development ordered by the Board in March 2013, as discussed below, pertaining to the service connection issue now on appeal, was not successfully completed.  The Board is, however, satisfied that there has been substantial compliance with the remand directives pertaining to the increased ratings claim and the Board may proceed with review of that issue.  Stegall.  

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  

The issue of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected degenerative changes of the lumbosacral spine, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From October 1, 1998, through October 12, 2006, the competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's degenerative changes of the lumbosacral spine resulted in moderate limitation of motion of the lumbar spine; ankylosis; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From October 13, 2006, the Veteran's service-connected degenerative changes of the lumbosacral spine is shown to have been manifested by no more than complaints of pain and decreased lumbar spine range of motion; he did not have severe limitation of lumbar spine motion, forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or a separately ratable lumbar spine neurological impairment.


CONCLUSIONS OF LAW

1.  From October 1, 1998, through October 12, 2006, the criteria for an initial evaluation in excess of 10 percent for degenerative changes of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5292 and 5289 (prior to September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  From October 13, 2006, the criteria for an evaluation in excess of 20 percent for degenerative changes of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 5289 (prior to September 26, 2003), Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for lumbosacral degenerative changes.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Here, the Veteran was afforded VA examinations with respect to the increased rating issue on appeal, to include in January 2010 and June 2013.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the low back disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his increased rating claim has been satisfied.

The claimant was provided the opportunity to present pertinent evidence, he has provided hearing testimony, and several examinations have been conducted.  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

All relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson, at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

As noted, the RO effectuated the grant service connection for lumbosacral spine degenerative changes in May 2008.  A 10 percent disability rating was assigned, effective from October 1, 1998, and a 20 percent rating effective from October 13, 2006.  The RO utilized Diagnostic Code 5243.  See 38 C.F.R. § 4.71a.  The Veteran perfected an appeal of that decision.  

The Veteran's service-connected lumbar spine disability, characterized as degenerative arthritis of the lumbar spine, has been evaluated under Diagnostic Code 5243, for intervertebral disc syndrome.  As intervertebral disc syndrome has not been diagnosed, the Veteran's low back disorder is more appropriately rated under Diagnostic Code 5242 (degenerative arthritis of the spine).  See also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

This claim has been pending since October 1998.  The criteria relating to spine disorders were amended in September 2002 and 2003, during the course of this appeal.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004). 

As noted, the Veteran has not been diagnosed, notwithstanding the diagnostic code used by the RO in its May 2008 rating decision, with intervertebral disc syndrome (IVDS).  Therefore, criteria applicable to IVDS are not pertinent to this appeal.

The Board is required to consider the claim in light of the former and revised schedular criteria to determine whether an increased disability rating is warranted for the Veteran's lumbar spine disability.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the periods after the change was made.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g).

Prior to September 26, 2003, for limitation of motion of the lumbar spine, 10, 20, and 40 percent ratings were warranted for, respectively, slight, moderate, and severe findings.  38 C.F.R. § 4.71a, 5292 (2002).  Favorable ankylosis of the lumbar spine warrants a 40 percent rating while unfavorable ankylosis warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5289 (2002).

The Board observes that, although the criteria under former Diagnostic Codes 5290 through 5292 were less defined than the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association  to the Evaluation of Permanent Impairment, 2nd ed. (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other words, even though the pre-2003 regulations did not define normal range for the spine, the current definition is based on medical guidelines in existence since 1984, and that Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Under the current general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less is shown; or, for favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a; 5237-5242 (2013).

For VA compensation purposes, normal forward flexion of the thoracolumbar cervical spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.


Increased Initial Rating in Excess of 10 Percent from
October 1, 1998, through October 12, 2006

For the period from October 1, 1998, to October 12, 2006, the Veteran has been assigned an initial disability evaluation of 10 percent for his lumbar spine disability.  Having considered the limited amount evidence of record dated during this period of time, the Board finds that the Veteran is not entitled to an increased evaluation for his lumbar spine disability at any point for this pertinent period under the old or the new criteria.  There is simply no evidence that the Veteran's range of motion or other symptoms warrant a higher evaluation.

The Veteran was afforded a VA spine examination in October 1998.  It was noted that available records were reviewed.  Examination showed no radiculopathy or sciatic distribution pain.  The supplied diagnosis was normal back with a notation that a computed tomography (CT) test conducted at Wright-Patterson Air Force Base in December 1997 reported possible degenerative disc disease. 

An April 1999 doctor's note from J.G.L., M.D. of Petaluma Health Center reveals that the Veteran was evaluated for and would receive treatment for low back pain and strain 2 to 3 times a week for 4 weeks. 

April 1999 evaluations from NovaCare show that the Veteran was seen on three occasions for his back.  In the first occasion, it was noted that the Veteran needed pain medication and that lying on his left side contributed to difficulty sleeping.  In the second occasion, the Veteran was seen for an initial evaluation for lumbar strain, and it was noted that he would be seen 2 to 3 times a week for 4 weeks.  In the third occasion, the assessment was that he tolerated well and that his back was better with medicine. 

A May 2000 letter from D.C.D, Jr., M.D., a private physician, reveals that the Veteran was first seen by him in March 1999 for low back symptoms with an onset 1 1/2 years ago exacerbated by prolonged sitting.  It was noted that the Veteran had not articulated worsening or debilitating symptoms since then.  At the Veteran's last visit in May 2000, he reported again that prolonged sitting produced stiffness and pain that required extension of his low back.  The Veteran further reported frequent bending, lifting, crawling caused similar tightness, pain, and gave him trouble extending.  The physician noted that no radiographs of the spine were ordered and noted that he had not received medical records documenting findings of a spinal CT or MRI done prior to May 1999. 

An April 2002 private X-ray report shows findings of lumbar spasm and mild facet arthropathy.

The Veteran was afforded a VA fee-basis orthopedic examination in March 2004.  It was noted that the Veteran was the source of information and that he appeared to be a good historian; the claims file was available for review.  The VA examiner did not find any nerve impingement in the lumbosacral area.  The Veteran denied ever having radiation into his lower extremities or sensory changes affecting his lower extremities.  Examination of the lumbar spine showed flexion to 90 degrees, extension to 25 degrees, and bilateral bending to 25 degrees.  These findings were noted to be normal.  Straight leg raising was negative bilaterally.  

A March 2004 VA X-ray report of the back showed degenerative changes at the end plate levels of L2-3 through L5-S1 predominantly anteriorly with osteophytic spurring; suspicion for narrowing of the disc space at L5-S1.

The foregoing evidence does not show that the Veteran's disability, during this pertinent period of time, results in limitation of motion of the lumbar spine to a degree warranting a 20 percent evaluation under the previous or the revised diagnostic criteria discussed above.  The evidence shows that the Veteran's limitation of motion has been either full, or only slightly limited.  Thus, the range of motion results do not show moderate limitation of motion.  See Diagnostic Code 5292.  The evidence above also shows that the Veteran's disability does not satisfy the range of motion, guarding or muscle spasm criteria for a 20 percent evaluation under the General Rating Formula.

The Board is aware of the Veteran's reported pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report lumbar spine symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his lumbar spine disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.

The observable symptoms that the Veteran described during the VA examinations in October 1998 and March 2004 simply do not satisfy the criteria for an evaluation in excess of 10 percent.  As noted above, the foregoing evidence does not support a higher evaluation under the previous or the revised diagnostic criteria. 

Moreover, the preponderance of the foregoing evidence does not show that pain, due to the service-connected disability, has caused functional loss warranting an evaluation in excess of 10 percent under the applicable Diagnostic Codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  

A rating in excess of 10 percent is not warranted as neither ankylosis nor vertebral fracture was shown during this pertinent period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).  The Board also considered Diagnostic Code 5295 but findings consistent with muscle spasm on extreme forward bending, loss of lateral spine motion in the standing position was not shown.  38 C.F.R. § 4.71a (2002).  Similarly, under the current criteria in effect from September 26, 2003, the clinical findings are absent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2006).

Rating Greater Than 20 Percent from October 13, 2006

The Veteran was afforded another VA fee-basis examination on October 13, 2006.  After a review of the claims file and physical examination of the Veteran, the VA examiner diagnosed chronic low back pain without radiculopathy or myelopathy.  The examiner stated that it was probable that the Veteran had mechanical low back pain.  The Veteran denied radiation to his lower extremities.  He also denied paresthesia, weakness, or bladder or bowel incontinence.  Range of motion findings of the lumbar spine were as follows:  flexion to 60 degrees; extension, lateral flexion, and rotation all to 25 degrees.  No sciatic notch tenderness was present.  Straight leg raising testing was negative.  

A March 2007 private X-ray report shows a diagnosis of minimal degenerative changes of the lumbar spine.  

A January 2010 VA examination report, pertaining to the Veteran's lumbar spine, includes a diagnosis of lumbar disc disease.  A history of radiating back pain was reported.  Examination showed no lumbar spine deformity or lateral curve suggesting scoliosis.  Range of motion studies showed flexion to 90 degrees, extension to 30 degrees, bilateral lateral bending to 30 degrees, and bilateral rotation to 30 rotation.  After three repetitions, there was no reduction in joint excursion, weakness, pain, fatigability or loss of coordination.  Straight leg raising testing was negative.  Neurological examination was negative.  There was no bladder or bowel functional complaints, with no erectile dysfunction.  The lumbar disc disease was noted to be suggestive of radiculopathy.  

At his March 2012 hearing, the Veteran testified as to the increased severity of his lumbosacral spine disability, including symptoms of numbness and radiation of pain to the lower extremities.  

The report of a June 2013 VA thoracolumbar examination shows that lumbar spine degenerative joint disease was diagnosed.  The Veteran reported no flare-ups which impacted him functionally.  Examination showed range of motion findings of flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 30 degrees or greater, right lateral rotation to 30 degrees or greater, and left lateral rotation to 25 degrees.  Objective evidence of painful motion was not observed on any motion test.  No additional limitation of motion was shown following repetitive-use testing.  Functional loss/impairment was noted to include symptoms of less movement than normal.  The Veteran had no guarding or muscle spasm.  Lower extremity sensory testing was normal.  Straight leg raising testing was normal.  No other neurological abnormalities were shown.  The examiner noted that the Veteran did not have intervertebral disc syndrome.  The examiner noted as part of the examination report that he did not review the claims file; however, a later dated October 2013 note (found in "Virtual VA") by the examiner shows that he commented that the claims file had been reviewed and that an addendum was not needed.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his low back disability from October 13, 2006.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran's lumbar spine was either manifested by severe limitation of motion, forward flexion limited at any time to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine was present.  In fact, during the entire claims period, the Veteran had forward flexion of the thoracolumbar spine to a degree substantially higher than 30 degrees.  Ankylosis clearly has not been demonstrated.  

The Board again observes that the Veteran at his June 2013 examination did not objectively complain of pain during range of motion testing.  The examiner did not state that there was additional limitation of motion in excess of that reported as a result of pain.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for the functional impairment of the Veteran's lumbar spine.

Again, consideration has been given to assigning an evaluation under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS) for the lumbar spine based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that at no point has there been a diagnosis of IVDS, and, the Veteran has not endorsed any periods of incapacitation.  Therefore, an evaluation based on incapacitating episodes is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a.

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted.  However, while the Veteran has reported some radiating pain into his lower extremities, it appears from the evidence of record that the radiating pain is episodic in nature and not very severe.  All objective sensory and neurological testing was found normal upon examination.  Therefore, the Board finds that the symptoms of radiating pain are not severe enough as to warrant a separate evaluation for a neurological impairment for any portion of the applicable rating period.



In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected degenerative changes of the lumbosacral spine from October 13, 2006.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.

Additional Considerations

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating greater than 10 percent for connected degenerative changes of the lumbosacral spine from October 1, 2008, through October 13, 2006, is denied.

Entitlement to a staged rating greater than 20 percent for degenerative changes of the lumbosacral spine from October 13, 2006, is denied.






	(CONTINUED ON NEXT PAGE)

REMAND

As to the instant claim seeking service connection for a cervical spine disability, to include as secondary to service-connected degenerative changes of the lumbosacral spine, for the reasons discussed below, remand is necessary.

The Veteran contends that his current cervical spine disability is related to any or all of the following: a July 1990 in-service complaint of neck pain; a March 1996 fall from a ladder while on active duty; carrying heavy arms in service; and his service-connected degenerative changes of the lumbosacral spine.

The Veteran's service treatment records document that he complained of left-sided neck pain (with no trauma) in July 1990.  An accompanying X-ray of his cervical spine in July 1990 showed slight diffuse reversal of the normal cervical curvature which was noted to be probably postural in origin; the cervical spine was otherwise negative.  His service treatment records also document that he fell from a ladder at his residence in March 1996 while on active duty; however, no complaints, findings, or treatment with regard to the cervical spine were noted.

Following his discharge from service in September 1997, the evidence of record documents that the Veteran first sought treatment for his cervical spine in December 2007, when private X-rays showed cervical spasm and mild to moderate diffuse spondyloarthropathy.

The Veteran underwent cervical spine surgery in February 2008, at which time a C5-T1 laminoforaminotony and posterior spinal fusion procedure was undertaken.  

The Veteran testified at his March 2012 hearing that he did not have any other neck injuries between his military service and his initial post-service complaints of neck pain in December 2007.

A June 2013 VA cervical spine examination report notes that fusion with internal fixation plus spondylosis was diagnosed.  The examiner noted that the Veteran gave an onset date of 1989 for his neck symptoms, which was "way before" his low back.  He added the Veteran had no neck symptoms at the time of his service separation.  The examiner opined that it was less likely as not that the Veteran's claimed cervical spine disorder was incurred in or caused by the Veteran's military service.  As rationale, the examiner commented that the Veteran's cervical spine symptoms started prior to the onset of his low back problems, therefore, no causal relationship was present.  The examiner did not supply an opinion concerning a secondary relationship to the Veteran's lumbar spine disability.  As part of a November 2013 addendum, the examiner commented that the Veteran's claimed cervical spine problems would in no way be orthopedically related to one in-service complaint of neck pain.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.

Also, and for informational purposes, service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr, at 311; see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Here, concerning the issue where the Veteran is seeking service connection, based on the evidence presented thus far, an additional addendum medical opinion -- and possibly a new examination -- need be sought before the Board can adjudicate this claim.

As to the claim seeking service connection for a cervical spine disorder, to include as secondary to service-connected lumbosacral spine degenerative changes, the VA examiner in June 2013 commented that "from an orthopedic standpoint, lumbar conditions do not affect proximal portions of the spine i.e. in this case cervical spine."  He failed, however, to render opinions - though opinions regarding whether the Veteran's cervical spine disability was either "proximately due to" or "aggravated by" his service-connected degenerative changes of the lumbosacral spine were specifically requested as part of the Board's April 2013 remand - concerning whether it was at least as likely as not that such a secondary relationship existed.  See 38 C.F.R. § 3.3130; Allen.  See also Stegall.  

Essentially, the medical findings/opinions (or lack thereof) on file concerning the instant service connection claim now before the Board for appellate consideration are inadequate.  See Barr, at 311-12; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  In this case, a remand is necessary for clarifying medical opinions.  38 C.F.R. §3.159(c)(4).



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claim folder to the VA physician who completed the June 2013 VA thoracolumbar spine examination.  If the physician finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the June 2013 VA examiner is not available, the claims file should be made available to and reviewed by a different examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

After reviewing the claim folder, to include this remand, by means of an addendum report, the examiner must address the following:

Determine the nature and etiology of the Veteran's claimed cervical spine disability, if any, including whether it is at least as likely as not that his cervical spine disability is related to his service in the military, including his service-connected lumbar spine degenerative changes.  Specifically, the VA physician is to provide an opinion as to whether the Veteran's service-connected lumbar spine degenerative changes caused or permanently worsened or otherwise aggravated his cervical spine disability.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back disability present (i.e., a baseline) before the onset of the aggravation

To assist in making this important determination, have the VA physician should again review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.

A clear rationale for all opinions is necessary -- to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).





In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.

4.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

5.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed service connection issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


